DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments and remarks filed on 12/15/2021. The amendments filed on 12/15/2021 have been entered. Accordingly Claims 1 and 3-15 are pending. Claim 2 has been canceled The previous rejections of claims 1 and 3-15 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 12/15/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et. al. (U.S. 20130274608, October 17, 2013)(hereinafter, “Takeda”) and Tashiro et. al. (JP2012120747)(hereinafter, “Tashiro”).
1, Takeda teaches: An ultrasound observation apparatus for comprising (Fig. 1, element 10, RIS, element 20, ultrasound diagnostic apparatus, [0057][0059]):
a processor comprising hardware (Fig. 3, [0064]), wherein the processor is configured to:
detect images of a puncture needle in a plurality of ultrasound images (Fig. 4, element 203e, puncture needle position detection unit, [0067][0072]);
with regards to limitations: extract from the images of the puncture needle detected at least: a first group of loci of a point of the puncture needle representing a first linear motion of the puncture needle; and a second group of loci of the point of the puncture needle representing a second linear motion of the puncture needle;
extract a first locus of the first linear motion of the point of the puncture needle based on the first group of loci and a second locus of the second linear motion of the point of the puncture needle based on the second group of loci; 
determine whether the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle pass through a common section, wherein the common section is common areas in the first group of loci and the second group of loci; and in response to determining that the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle pass through the common section, generate a composite image having the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle superimposed on an ultrasound image for composite image generation, Takeda teaches: “When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo 
Takeda does not explicitly group the loci into a first and second group of loci and determine a common section between the first and second locus to generate the composite image.
Tashiro in the field of ultrasound teaches: “(A) And (B) is a figure showing an example of the tip emphasis filter applied to the difference image and difference image which are respectively used by the puncture needle tip detection part shown in FIG. It is a block diagram which shows one Example of the time-sequential frame difference image generation part of the synthesized image generation part shown in FIG. It is a functional block diagram which shows one Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. (A), (B), and (C) are one-frame ultrasonic images processed by the filter application processing unit of the puncture needle processing unit shown in FIG. 7, the applied puncture needle enhancement filter, and the processed puncture needle It is a figure showing an example of an emphasis ultrasonic picture. It is a functional block diagram which shows the other Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. FIG. 10 is a functional block diagram showing a detailed configuration of a puncture needle region specifying unit and a puncture needle tip position specifying unit of the puncture needle processing unit shown in FIG. 9. (A) is a B-mode image according to the present invention, (B) is an edge image obtained by performing threshold processing on the B-mode image shown in (A), and (C) is a Hough transform into an edge image shown in (B). (D) is a diagram showing an example of an edge image in which a puncture needle presence region is superimposed and displayed on the edge image shown in (C). (A) is a schematic diagram showing a tip position specifying method in the puncture needle 
Since Takeda has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate into Takeda grouping the loci into a first and second group of loci and determine a common section between the first and second locus to generate the composite image as taught in Tashiro to delineate the puncture needle within different regions and enhance target identification and detection. 
Regarding Claim 3, Takeda and Tashiro substantially teach the claim limitations as noted above. 
With regards to limitations: wherein the processor is configured to generate the composite image by: superimposing the first group of loci of the point of the puncture needle, indicating the first locus of the first linear motion, on the ultrasound image for composite image 
Takeda does not explicitly group the loci into a first and second group of loci and determine a common section between the first and second locus to generate the composite image.
Tashiro in the field of ultrasound teaches: “(A) And (B) is a figure showing an example of the tip emphasis filter applied to the difference image and difference image which are respectively used by the puncture needle tip detection part shown in FIG. It is a block diagram which shows one Example of the time-sequential frame difference image generation part of the synthesized image generation part shown in FIG. It is a functional block diagram which shows 
Since Takeda has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate into Takeda grouping the loci into a first and second group of loci and determine a common section between the first and second locus to generate the composite image as taught in Tashiro to delineate the puncture needle within different regions and enhance target identification and detection. 
Regarding Claim 4, Takeda and Tashiro substantially teach the claim limitations as noted above. 
With regards to limitations: wherein the processor is configured to change a display form of the loci of first locus of the first linear motion and the second locus of the second linear motion according to number of times of passage in the common section, Takeda teaches: “If the control unit 208 determines in step S408 that it does not extract the still image which shows the puncture needle 24 at the deepest position (step S408, N), it determines whether it extracts the composite image data to generate the video data or not, in which the composite image data are multiple frames of data consisting of the composite image data which shows the puncture needle 24 at the deepest position and other composite image data within a predetermined time period before and after it and the video data is data which displays these data one after another in chronological order (step S411). Based on whether a predetermined operation is made on the operation input unit 201 or not, for example, the control unit 208 determines whether it extracts the composite image data to generate the video data or not, in which the composite image data are multiple frames of data consisting of the composite image data which shows the puncture needle 24 at the deepest position and other composite image data within the predetermined time period before and after it and the video data is data which displays these data one after another in chronological order The time period of extracting the composite image data may be set appropriately.” [0147].

Tashiro in the field of ultrasound teaches: “(A) And (B) is a figure showing an example of the tip emphasis filter applied to the difference image and difference image which are respectively used by the puncture needle tip detection part shown in FIG. It is a block diagram which shows one Example of the time-sequential frame difference image generation part of the synthesized image generation part shown in FIG. It is a functional block diagram which shows one Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. (A), (B), and (C) are one-frame ultrasonic images processed by the filter application processing unit of the puncture needle processing unit shown in FIG. 7, the applied puncture needle enhancement filter, and the processed puncture needle It is a figure showing an example of an emphasis ultrasonic picture. It is a functional block diagram which shows the other Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. FIG. 10 is a functional block diagram showing a detailed configuration of a puncture needle region specifying unit and a puncture needle tip position specifying unit of the puncture needle processing unit shown in FIG. 9. (A) is a B-mode image according to the present invention, (B) is an edge image obtained by performing threshold processing on the B-mode image shown in (A), and (C) is a Hough transform into an edge image shown in (B). (D) is a diagram showing an example of an edge image in which a puncture needle presence region is superimposed and displayed on the edge image shown in (C). (A) is a schematic diagram showing a tip position specifying method in the puncture needle presence region shown in FIG. 11 (D), and (B) is a straight line connecting the tip position of the puncture needle and the start point of the puncture needle according to (A). It is a schematic diagram showing. It is a flowchart which shows an example of the principal part of the ultrasonic image generation method of this invention. (A) and (B) are ultrasonic images of two time-series frames, (C) is a difference image of ultrasonic images shown in (A) and (B), and (D) is in (C). 
Since Takeda has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate into Takeda grouping the loci into a first and second group of loci and determine a common section between the first and second locus as taught in Tashiro to delineate the puncture needle within different regions and enhance target identification and detection. 
Regarding Claim 5, Takeda and Tashiro substantially teach the claim limitations as noted above. 
With regards to limitations: wherein the processor is configured to generate the composite image in which information of number of times of passage in the common section is added and displayed to the first locus of the first linear motion and the second locus of the second linear motion, Takeda teaches: “If the control unit 208 determines in step S408 that it does not extract the still image which shows the puncture needle 24 at the deepest position (step S408, N), it determines whether it extracts the composite image data to generate the video data or not, in which the composite image data are multiple frames of data consisting of the composite image data which shows the puncture needle 24 at the deepest position and other composite image data within a predetermined time period before and after it and the video data is data which displays these data one after another in chronological order (step S411). Based 
Takeda does not explicitly group the loci into a first and second group of loci and determine a common section between the first and second locus.
Tashiro in the field of ultrasound teaches: “(A) And (B) is a figure showing an example of the tip emphasis filter applied to the difference image and difference image which are respectively used by the puncture needle tip detection part shown in FIG. It is a block diagram which shows one Example of the time-sequential frame difference image generation part of the synthesized image generation part shown in FIG. It is a functional block diagram which shows one Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. (A), (B), and (C) are one-frame ultrasonic images processed by the filter application processing unit of the puncture needle processing unit shown in FIG. 7, the applied puncture needle enhancement filter, and the processed puncture needle It is a figure showing an example of an emphasis ultrasonic picture. It is a functional block diagram which shows the other Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. FIG. 10 is a functional block diagram showing a detailed configuration of a puncture needle region specifying unit and a puncture needle tip position specifying unit of the puncture needle processing unit shown in FIG. 9. (A) is a B-mode image according to the present invention, (B) is an edge image obtained by performing threshold processing on the B-mode image shown in (A), and (C) is a Hough transform into an edge image shown in (B). (D) is a diagram showing an example of an edge image in which a 
Since Takeda has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate into Takeda grouping the loci into a first and second group of loci and determine a common section between the first and second locus as taught in Tashiro to delineate the puncture needle within different regions and enhance target identification and detection. 
Regarding Claim 6, Takeda and Tashiro substantially teach the claim limitations as noted above. 
With regards to limitations: wherein the processor is configured to superimpose, on the ultrasound image for composite image generation, a region indicating a range of the first and second linear motions performed during time from when the processor starts detecting a image  a image of the puncture needle, Takeda teaches: “The control unit 208 subsequently determines whether the sound ray data for one frame is obtained or not (step S110). If the control unit 208 determines that the sound ray data for one frame is obtained (step S110, Y), it composites the puncture needle image data which is stored in the puncture needle image frame buffer 205a of the image memory 205 as described above with the biological tissue image data which is stored in the biological tissue image frame buffer 205b so as to generate the composite image data. The control unit 208 stores it to the composite image frame buffer 205c (step S111), and ends the processing. As a result, for example, the biological tissue image data as shown in FIG. 18A and the puncture needle image data as shown in FIG. 18B are composited to be the composite image data shown in FIG. 18C.” [0136]; “According to the embodiment, the control unit 208 composites the puncture needle image data and the biological tissue image data generated from the received signals which are co-phased and added with reference to the first receiving aperture center. As a result, the puncture needle image is clearly shown on the biological tissue image.” [0159].
Takeda does not explicitly group the loci into a first and second group of loci and determine a common section between the first and second locus.
Tashiro in the field of ultrasound teaches: “(A) And (B) is a figure showing an example of the tip emphasis filter applied to the difference image and difference image which are respectively used by the puncture needle tip detection part shown in FIG. It is a block diagram which shows one Example of the time-sequential frame difference image generation part of the synthesized image generation part shown in FIG. It is a functional block diagram which shows one Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. (A), (B), and (C) are one-frame ultrasonic images processed by the filter application processing unit of the puncture needle processing unit shown in FIG. 7, the applied puncture needle enhancement filter, and the processed puncture needle It is a figure showing an example of an emphasis ultrasonic picture. It is a functional block diagram which 
Since Takeda has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate into Takeda grouping the loci into a first and second group of loci and determine a common section between the first and 
Regarding Claim 7, Takeda and Tashiro substantially teach the claim limitations as noted above. 
With regards to limitations: wherein the processor is configured to generate the composite image while holding a relative positional relationship between an observation target displayed in the ultrasound image for composite image generation, the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of puncture needle, Takeda teaches: “Next, the control unit 208 determines whether it extracts a still image which shows the puncture needle 24 at the deepest position from the composite image data included in the puncture video data file or not (step S408). Whether extracting the still image which shows the puncture needle 24 at the deepest position or not is determined based on, for example, whether a predetermined operation is made by the operation input unit 201 or not. If the control unit 208 determines that it extracts the still image which shows the puncture needle 24 at the deepest position (step S408, Y), it extracts the still image which shows the puncture needle 24 at the deepest position from the composite image data included in the puncture video data file (step S409). Specifically, the control unit 208 reads out, for example, each puncture needle image data which correspond to the composite image data included in the puncture video data file. The control unit 208 reads them out from the puncture needle image frame buffer 205a, and quantizes them into respective binary data. The control unit 208 develops each binarized puncture needle image data onto an x-y space. The control unit 208 determines a distance from the insert position to the tip position of the puncture needle 24 with respect to each puncture needle image data developed on the x-y space, and compares them. Regarding the target of the comparison, the integrals about the x-axis may be compared to specify the deepest puncture needle image data. Further, the lengths of the puncture needle may be determined by means of trigonometric function and compared. 
Takeda does not explicitly group the loci into a first and second group of loci and determine a common section between the first and second locus.
Tashiro in the field of ultrasound teaches: “(A) And (B) is a figure showing an example of the tip emphasis filter applied to the difference image and difference image which are respectively used by the puncture needle tip detection part shown in FIG. It is a block diagram which shows one Example of the time-sequential frame difference image generation part of the synthesized image generation part shown in FIG. It is a functional block diagram which shows one Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. (A), (B), and (C) are one-frame ultrasonic images processed by the filter application processing unit of the puncture needle processing unit shown in FIG. 7, the applied puncture needle enhancement filter, and the processed puncture needle It is a figure showing an example of an emphasis ultrasonic picture. It is a functional block diagram which shows the other Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. FIG. 10 is a functional block diagram showing a detailed configuration of a puncture needle region specifying unit and a puncture needle tip 
Since Takeda has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate into Takeda grouping the loci into a first and second group of loci and determine a common section between the first and second locus as taught in Tashiro to delineate the puncture needle within different regions and enhance target identification and detection. 
8, Takeda and Tashiro substantially teach the claim limitations as noted above. 
Takeda teaches: wherein the processor is configured to: determine whether an image of the puncture needle has not been detected in a current ultrasound image after a period in which the image of the puncture needle has been detected; and in response to determining that the image of the puncture needle has not been detected in the current ultrasound image after the period in which the image of the puncture needle has been detected, generate  one or more of the composite image (Fig. 9; “The control unit 208 firstly determines whether the generated ultrasound image data is the above-described composite image data or not (step S401). If the control unit 208 determines that the generated ultrasound image data is the composite image data (step S401, Y), it recognizes that the puncture needle 24 is inserted in the subject, and executes the processing of step S402. The control unit 208 determines in step S402 whether the ultrasound image data on the previous frame is the composite image data or not (step S402). In other words, the control unit 208 determines whether the puncture needle 24 is still inserted in the subject or not. If the control unit 208 determines that the ultrasound image data of the previous frame is not the composite image data (step S402, N), it recognizes that the puncture needle 24 has begun being inserted into the subject. The control unit 208 then starts to generate the puncture video data (step S403), and ends the processing. On the contrary, if the control unit 208 determines that the ultrasound image data of the previous frame is the composite image data (step S402, Y), it recognizes that the puncture video data is being generated. The control unit 208 then ends the processing without executing step S403.” [0141]; “Next, the control unit 208 creates the puncture video data which enables to reproduce multiple frames of the composite image data obtained between the beginning and end of generating the puncture video data in the form of video where they are displayed one after another in chronological order (step S406). The puncture video data file is generated in a predetermined compression format. For example, AVI (audio-video interleaved format), MPEG2 (moving 
Regarding Claim 9, Takeda and Tashiro substantially teach the claim limitations as noted above. 
Takeda teaches: wherein the processor is configured to: determine whether an image of the puncture needle has been detected in a subsequent ultrasound image after the current ultrasound image; and in response to determining that the image of the puncture needle has been detected in the subsequent ultrasound image, stop generation of the one or more of the composite image (Fig. 9; “The control unit 208 firstly determines whether the generated ultrasound image data is the above-described composite image data or not (step S401). If the control unit 208 determines that the generated ultrasound image data is the composite image data (step S401, Y), it recognizes that the puncture needle 24 is inserted in the subject, and 
Regarding Claim 10, Takeda teaches: An ultrasound observation apparatus (Fig. 1, element 10, RIS, element 20, ultrasound diagnostic apparatus, [0057][0059]): comprising: a processor comprising hardware (Fig. 3, [0064]), wherein the processor is configured to:
with regards to limitations: detect images of a puncture needle displayed in the ultrasound image; extract from the images of the puncture needle detected at least: a first group of loci of a point of the puncture needle representing a first linear motion of the puncture needle; 
extract a first locus of the first linear motion of the point of the puncture needle based on the first group of loci and a second locus of the second linear motion of the point of the puncture needle based on the second group of loci; and generate a composite image having the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle superimposed on an ultrasound image for composite image generation, wherein the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle are displayed in different display forms from each other, Takeda teaches: “When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject.” [0072]; “The puncture needle image frame buffer 205a stores the puncture image data on a frame basis. The biological tissue image frame buffer 205b stores biological tissue image data on the biological tissue in the subject on a frame basis. Specifically, it stores the ultrasound image data which is obtained by co-phasing and adding the received signals in such a manner that the receiving aperture center is set at the channel which corresponds to the transmission aperture center of the transmitted ultrasound beam. The composite image frame buffer 205c stores a composite image data on a frame basis, which is a composite ultrasound image data of the puncture needle image data and biological tissue image data which are respectively read out from the puncture needle image frame buffer 205a and biological tissue image frame buffer 205b.” 
Takeda does not explicitly group the loci into a first and second group of loci and generate the composite image that has the first and second locus linear motion of the point of the puncture needle superimposed.

Since Takeda has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate into Takeda grouping the loci into a first and second group of loci and generate the composite image that has the first and second locus linear motion of the point of the puncture needle superimposed as taught in Tashiro to delineate the puncture needle within different regions and enhance target identification and detection. 
Regarding Claim 11, Takeda and Tashiro substantially teach the claim limitations as noted above. 
Takeda teaches: wherein the processor is configured to: determine whether an image of the puncture needle has been detected in a current ultrasound image; and in response to determining that the image of the puncture needle has been detected in the current ultrasound image, generate the composite image (“When the sampling memory 203c stores the received signals which are obtained by sending and receiving the sound velocity analyzing beam, the sound velocity calculation unit 203f corrects the puncture needle echo information as well as calculates the sound velocity in the subject on the basis of the puncture needle echo information which is generated at the puncture needle position detection unit 203e. Specific methods of correcting the puncture needle echo information and calculating the sound velocity are 
Regarding Claim 12, Takeda teaches: A method comprising: detecting images of a puncture needle in a plurality of ultrasound images (Fig. 1, element 10, RIS, element 20, ultrasound diagnostic apparatus, [0057][0059][0072]); 
with regards to limitations: extracting from the images of the puncture needle detected at least: a first group of loci of a point of the puncture needle representing a first linear motion of the puncture needle; and a second group of loci of the point of the puncture needle representing a second linear motion of the puncture needle; extracting a first locus of the first linear motion of the point of the puncture needle based on the first group of loci and a second locus of the second linear motion of the point of the puncture needle based on the second group of loci; determining whether the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle pass through a common section, wherein the common section is common areas in the first group of loci and the second group of loci; and in response to determining that the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle pass through the common section, generating 
Takeda does not explicitly group the loci into a first and second group of loci and determine a common section between the first and second locus to generate the composite image.
Tashiro in the field of ultrasound teaches: “(A) And (B) is a figure showing an example of the tip emphasis filter applied to the difference image and difference image which are respectively used by the puncture needle tip detection part shown in FIG. It is a block diagram which shows one Example of the time-sequential frame difference image generation part of the synthesized image generation part shown in FIG. It is a functional block diagram which shows one Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. (A), (B), and (C) are one-frame ultrasonic images processed by the filter application processing unit of the puncture needle processing unit shown in FIG. 7, the applied puncture needle enhancement filter, and the processed puncture needle It is a figure showing an example of an emphasis ultrasonic picture. It is a functional block diagram which shows the other Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. FIG. 10 is a functional block diagram showing a detailed configuration of a puncture needle region specifying unit and a puncture needle tip 
Since Takeda has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate into Takeda grouping the loci into a first and second group of loci and determine a common section between the first and 
Regarding Claim 13, Takeda teaches: A method comprising: detecting images of a puncture needle displayed in the ultrasound image (Fig. 1, element 10, RIS, element 20, ultrasound diagnostic apparatus, [0057][0059]); 
With regards to limitations: extracting from the images of the puncture needle detected at least: a first group of loci of a point of the puncture needle representing a first linear motion of the puncture needle; and a second group of loci of the point of the puncture needle representing a second linear motion of the puncture needle; extracting a first locus of the first linear motion of the point of the puncture needle based on the first group of loci and a second locus of the second linear motion of the point of the puncture needle based on the second group of loci; and generating a composite image having the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle superimposed on an ultrasound image for composite image generation, wherein the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle are displayed in different display forms from each other, Takeda teaches: “When the sampling memory 203c stores the received signals which are obtained from the reflected ultrasound of the puncture needle searching beam as transmitted above, the puncture needle position detection unit 203e analyzes these received signals to generate puncture needle echo information which indicates the angle and position of the puncture needle 24 inserted in the subject. Based on the generated puncture needle echo information, the puncture needle position detection unit 203e also generates puncture access information which specifies the actual insert angle and depth of the puncture needle 24 inserted in the subject.” [0072]; “The puncture needle image frame buffer 205a stores the puncture image data on a frame basis. The biological tissue image frame buffer 205b stores biological tissue image data on the biological tissue in the subject on a frame 
Takeda does not explicitly group the loci into a first and second group of loci and generate the composite image that has the first and second locus linear motion of the point of the puncture needle superimposed.
Tashiro in the field of ultrasound teaches: “(A) And (B) is a figure showing an example of the tip emphasis filter applied to the difference image and difference image which are respectively used by the puncture needle tip detection part shown in FIG. It is a block diagram which shows one Example of the time-sequential frame difference image generation part of the synthesized image generation part shown in FIG. It is a functional block diagram which shows one Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. (A), (B), and (C) are one-frame ultrasonic images processed by the filter application processing unit of the puncture needle processing unit shown in FIG. 7, the applied puncture needle enhancement filter, and the processed puncture needle It is a figure showing an example of an emphasis ultrasonic picture. It is a functional block diagram which shows the other Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. FIG. 10 is a functional block diagram showing a detailed configuration of a puncture needle region specifying unit and a puncture needle tip position specifying unit of the puncture needle processing unit shown in FIG. 9. (A) is a B-mode image according to the present invention, (B) is an edge image obtained by performing threshold processing on the B-mode image shown in (A), and (C) is a Hough transform into an edge image shown in (B). (D) is a diagram showing an example of an edge image in which a puncture needle presence region is superimposed and displayed on the edge image shown in (C). (A) is a schematic diagram showing a tip position specifying method in the puncture needle presence region shown in FIG. 11 (D), and (B) is a straight line connecting the tip position of the 
Since Takeda has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate into Takeda grouping the loci into a first and second group of loci and generate the composite image that has the first and second locus linear motion of the point of the puncture needle superimposed as taught in Tashiro to delineate the puncture needle within different regions and enhance target identification and detection. 
Regarding Claim 14, Takeda teaches: A non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a processor to execute (Fig. 3; “The control unit 208 includes, for example, a CPU (central processing unit), a ROM (read only memory) and a RAM (random access memory). The control unit 208 reads out various programs stored in the ROM such as system program, develops them on the RAM, and 
detecting images of a puncture needle in a plurality of ultrasound images(Fig. 4, element 203e, puncture needle position detection unit, [0062][0065] [0067][0078]);
with regards to limitations: extracting from the images of the puncture needle detected at least: a first group of loci of a point of the puncture needle representing a first linear motion of the puncture needle; and a second group of loci of the point of the puncture needle representing a second linear motion of the puncture needle; extracting a first locus of the first linear motion of the point of the puncture needle based on the first group of loci and a second locus of the second linear motion of the point of the puncture needle based on the second group of loci; determining whether the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle pass through a common section, wherein the common section is common areas in the first group of loci and the second group of loci; and in response to determining that the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle pass through the common section, generating a composite image having the first locus of the first linear motion of the point of the puncture 
Takeda does not explicitly group the loci into a first and second group of loci and determine a common section between the first and second locus to generate the composite image.
Tashiro in the field of ultrasound teaches: “(A) And (B) is a figure showing an example of the tip emphasis filter applied to the difference image and difference image which are respectively used by the puncture needle tip detection part shown in FIG. It is a block diagram which shows one Example of the time-sequential frame difference image generation part of the synthesized image generation part shown in FIG. It is a functional block diagram which shows one Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. (A), (B), and (C) are one-frame ultrasonic images processed by the filter application processing unit of the puncture needle processing unit shown in FIG. 7, the applied puncture needle enhancement filter, and the processed puncture needle It is a figure showing an example of an emphasis ultrasonic picture. It is a functional block diagram which shows the other Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. FIG. 10 is a functional block diagram showing a detailed configuration of a puncture needle region specifying unit and a puncture needle tip position specifying unit of the puncture needle processing unit shown in FIG. 9. (A) is a B-mode 
Since Takeda has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate into Takeda grouping the loci into a first and second group of loci and determine a common section between the first and second locus to generate the composite image as taught in Tashiro to delineate the puncture needle within different regions and enhance target identification and detection. 
15, Takeda teaches: A non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a processor to execute: detecting images of a puncture needle displayed in the ultrasound image(Fig. 3; “The control unit 208 includes, for example, a CPU (central processing unit), a ROM (read only memory) and a RAM (random access memory). The control unit 208 reads out various programs stored in the ROM such as system program, develops them on the RAM, and integrally controls the operations of the ultrasound diagnostic imaging apparatus 20 according to the developed programs.” [0080]; “The storage unit 209 is made of, for example, a high-capacity record medium such as HDD (hard disk drive) and SSD (solid state drive), and is capable of storing the ultrasound image data as generated above. The storage unit 209 is capable of storing a frame of the ultrasound image data on a one-frame still image as well as a video data in which the ultrasound image data on several frames are displayed as a video. Besides the above record medium, a portable record medium such as DVD-R (digital versatile disk-recordable) and CD-R (compact disk-recordable) and a data reading/writing device such as DVD-R drive or CD-R drive for recording data thereon may be provided to the storage unit 209. The storage unit 209 may be capable of storing an image file of the DICOM image data as generated above.” [0082]);
With regards to limitations: extracting from the images of the puncture needle detected at least: a first group of loci of a point of the puncture needle representing a first linear motion of the puncture needle; and a second group of loci of the point of the puncture needle representing a second linear motion of the puncture needle; extracting a first locus of the first linear motion of the point of the puncture needle based on the first group of loci and a second locus of the second linear motion of the point of the puncture needle based on the second group of loci; and generating a composite image having the first locus of the first linear motion of the point of the puncture needle and the second locus of the second linear motion of the point of the puncture needle superimposed on an ultrasound image for composite image generation, 
Takeda does not explicitly group the loci into a first and second group of loci and generate the composite image that has the first and second locus linear motion of the point of the puncture needle superimposed.
Tashiro in the field of ultrasound teaches: “(A) And (B) is a figure showing an example of the tip emphasis filter applied to the difference image and difference image which are respectively used by the puncture needle tip detection part shown in FIG. It is a block diagram which shows one Example of the time-sequential frame difference image generation part of the synthesized image generation part shown in FIG. It is a functional block diagram which shows one Example of the puncture needle process part of the time series frame difference image generation part shown in FIG. (A), (B), and (C) are one-frame ultrasonic images processed by the filter application processing unit of the puncture needle processing unit shown in FIG. 7, the 
Since Takeda has the system capabilities, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention, to incorporate into Takeda grouping the loci into a first and second group of loci and generate the composite image that has the first and second locus linear motion of the point of the puncture needle superimposed as taught in Tashiro to delineate the puncture needle within different regions and enhance target identification and detection. 

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL ALY FARAG/            Examiner, Art Unit 3793          

/JONATHAN CWERN/            Primary Examiner, Art Unit 3793